Citation Nr: 1605333	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depressive disorder, NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veteran Law Judge at a December 2015 videoconference hearing.  A copy of the transcript is now associated with the file.

The medical evidence of record suggests that the Veteran has current diagnoses of PTSD, bipolar disorder, and depressive disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Board has expanded the Veteran's claim for entitlement to service connection for PTSD to a claim for an acquired psychiatric disorder, including PTSD, bipolar disorder, and depressive disorder not otherwise specified. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU has been raised by the record at the Veteran's December 2015 Travel Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the etiology of his claimed psychiatric disorder.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The examiner should clarify the medical record as to what psychiatric disabilities the Veteran is currently diagnosed with and provide an opinion as to the etiology of each diagnosed condition.

In addition, the record indicates that the Veteran has at times received treatment from the VA Medical Centers (VAMC) in Dallas, El Paso, and Oklahoma City.  Thus, any updated treatment records should be obtained.  In addition, any previous records that have not yet been associated with the file should be obtained, specifically from the El Paso VAMC.  The Board notes that previous attempts have been made to obtain records from the El Paso VAMC for the period from November 1992 to July 2005.  At the Veteran's December 2015 videoconference hearing he stated that he began receiving treatment approximately ten years prior at El Paso.  Thus, the RO should verify that all records from El Paso VAMC starting in approximately 2005 have been associated with the file.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claim on appeal.  Take appropriate steps to obtain any private treatment records identified by the Veteran.

If the Veteran is currently receiving VA treatment, obtain any updated VA treatment records and associate them with the file.  This includes, but is not limited to, treatment records from the VAMC's in Dallas, Oklahoma City, and El Paso.  Specifically for El Paso, attempts should be made to obtain all updated records dating back to approximately 2005.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss any relevant medical or lay evidence.
Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The rationale for all opinions expressed must also be provided.  It is strongly urged that the examiner answer the questions posed above.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






